Case 16-47078        Doc 74      Filed 06/11/19 Entered 06/11/19 10:45:10                  Main Document
                                              Pg 1 of 6


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF MISSOURI
                                          (St. Louis Division)
                                                                                            Jun 10, 2019
In Re:                                                        )
                                                              )
Jennifer Lynn Dalicandro                                      )
                                                              )
                                 Debtor,                      ) Case No. 16-47078
________________________________________________________ )
                                                              ) Chapter 13
                                                              )
U.S. Bank Trust National Association, as Trustee of the Igloo )
Series III Trust                                              )
                                                              )
                                 Movant.                      )


                            MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust

(“Movant”), by and through its attorney David Noyce, and for its Motion for Relief from Automatic Stay

states as follows:

         1.      Debtor filed a voluntary petition for Chapter 13 on September 29, 2016.

         2.      The Amended Chapter 13 Plan confirmed on December 23, 2016.

         3.      On or about June 14, 2005, Jennifer Dalicandro (the “Debtor”) executed and delivered to

Mortgage Electronic Registration Systems, Inc. solely as nominee for Residential Mortgage Consultants a

promissory note (the “Note”) in the original principle amount of $138,000.00. A true and correct copy of the

Note is attached hereto as Exhibit “A” and incorporated herein by this reference.

         4.      The Note is secured by a properly recorded Deed of Trust dated June 14, 2005. The Deed

of Trust was executed and delivered by Debtor to Mortgage Electronic Registration Systems, Inc. solely as

nominee for Residential Mortgage Consultants securing the following real property:

         LOT 490 OF SLEEPY HOLLOW VILLAGE PLAT TWO, ACCORDING TO THE PLAT THEREOF
         RECORDED IN PLAT BOOK 39 PAGE 201 OF THE ST. CHARLES COUNTY RECORDS.


                                                     1
Case 16-47078        Doc 74      Filed 06/11/19 Entered 06/11/19 10:45:10                 Main Document
                                              Pg 2 of 6


The above described property is also known as 431 Covered Bridge Lane, O’Fallon, Missouri 63366

(“Property”). A true and correct copy of the Deed of Trust is attached hereto as Exhibit “B” and

incorporated herein by this reference.

        5.      The Deed of Trust was later assigned by Mortgage Electronic Registration Systems, Inc.

as nominee for Residential Mortgage Consultants to Well Fargo Bank, NA and the assignment was

recorded in the St. Charles Recorder of Deeds on May 30, 2012, in Book DE5787 at Page 39. The Deed of

Trust was later assigned by Wells Fargo Bank, NA to U.S. Bank Trust National Association, as Trustee of

the Igloo Series III Trust and the assignment was recorded in the St. Charles Recorder of Deeds on

September 28, 2017 in Book DE6815 at Page 467. True and correct copies of the Assignments are

attached hereto as Exhibit “C” and incorporated herein by this reference.

        6.       A Loan Modification was executed between the Debtor and U.S. Bank Trust National

Association, as Trustee of the Igloo Series III Trust on or about February 1, 2018. A true and correct copy

of the Loan Modification is attached hereto as Exhibit “D” and incorporated herein by this reference.

        7.      Debtor has failed to make the required payment as outlined in the Note. As of May 17,

2019, the principal balance of the Note is $118,806.29 with interest to May 17, 2019 in the amount of

$1,780.46 in addition to late charges, insufficient funds and other amounts due and owing under the note.

As of May 17, 2019, the total debt owed is $120,388.57.

        8.      The debtors are currently due for the January 1, 2019 payment.

        9.      The following post-petition payments were paid:



                          Post Pet Due           Date Payment         Payment
                          Date                     Received           Received
                                                   12/22/2016          $431.39
                          1/1/2016                  3/8/2017          $1,211.60
                          2/1/2016                 3/24/2017          $1,018.91


                                                      2
Case 16-47078        Doc 74      Filed 06/11/19 Entered 06/11/19 10:45:10                  Main Document
                                              Pg 3 of 6


                           Trustee Arrears          4/6/2017           $242.32
                           Trustee Arrears         5/10/2017           $242.32
                           Trustee Arrears          6/6/2017           $242.32
                           Suspense                6/30/2017           $902.54
                           Trustee Arrears         7/10/2017           $242.32
                           Suspense                6/21/2018          $1,500.00
                           2/1/2018                8/10/2018          $2,200.00
                           5/1/2018                 9/7/2018          $2,291.79
                           8/1/2018                11/19/2018         $2,013.66


        10.     A post-petition payment history is attached hereto as Exhibit “E”.

        11.     Movant’s best estimate of the value of the Property is $182,740.00. The basis for such

valuation is the Debtor’s Schedules.

        12.     In addition to other amounts due to the Movant per this Motion, in connection with filing this

Motion for Relief the Movant has also incurred legal fees in the amount of $850.00 along with $181.00 in

costs. Movant reserves all rights to seek an allowance of such fees and costs in accordance with

applicable state or Federal law and the loan documents.

        13.     Cause exists for the granting of relief from the automatic stay as Debtor has not offered

Movant adequate protection of its interest in the Property pursuant to 11 U.S.C. §362(d)(1).

        14.     Movant asserts that Debtor’s failure to make regular payments as required under the Note

and Deed of Trust results in a lack of adequate protection of Movant’s security interest and, therefore, a

continuation of the automatic stay places the Movant’s collateral in jeopardy.

        15.     Post-confirmation payments as required by the Plan have not been made to the Movant.

        16.     The failure of the Debtor to make the payments may require the Movant/Creditor to expend

funds to secure its interest in the subject Real Property such as having to pay for insurance, taxes and/or

repairs on the subject Real Property.




                                                      3
Case 16-47078         Doc 74      Filed 06/11/19 Entered 06/11/19 10:45:10                    Main Document
                                               Pg 4 of 6


        17.      To the extent that the Trustee intends to sell the Property, Movant requests that it be

provided adequate protection of its interest in the Property.

        18.      Movant hereby consents to the continuation of the automatic stay until a hearing is held on

the merits of this motion and hereby waives its right to a hearing within thirty (30) days of the date of this

motion as provided by Section 362(e)(1) of the Bankruptcy Code.

        WHEREFORE, for the foregoing reasons, Movant respectfully requests that this Court enter an

Order granting relief from the automatic stay and finding that the fourteen (14) day stay period pursuant to

Rule 4001(a)(3) shall be waived, authorizing Movant to immediately exercise any and all rights provided

under non-bankruptcy law and as set forth in the Note and Mortgage granting it an interest in said property,

and for such other and further relief as is just and appropriate under the circumstances.




                                                             Respectfully Submitted,

                                                             MARINOSCI LAW GROUP, P.C.


                                                             /s/David V. Noyce__________
                                                             David V. Noyce #56116MO
                                                             11111 Nall Avenue, Suite 104
                                                             Leawood, KS 66211
                                                             dnoyce@mlg-defaultlaw.com
                                                             Phone: (913) 800-2021
                                                             Fax: (913) 257-5223
                                                             ATTORNEY FOR MOVANT




                                                        4
Case 16-47078        Doc 74      Filed 06/11/19 Entered 06/11/19 10:45:10                  Main Document
                                              Pg 5 of 6


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI

In re Jennifer Lynn Dalicandro                                     )
                                                                   )        Case No. 16-47078
                                                                   )        Chapter 13
                Debtor(s).                                         )


                                            EXHIBIT SUMMARY

Pursuant to the Local Rules of Bankruptcy Procedure, the following exhibits are referenced in support of
the Motion for Relief of U.S. Bank Trust National Association, as Trustee of Igloo Series III Trust. Copies of
these exhibits will be provided as required by Local Rules:


                EXHIBITS:

                     A. Note dated June 14, 2005, executed by Debtor in the amount of $138,000.00.

                     B. Deed of Trust executed on June 14, 2005, by Debtor recorded in Book DE4217 at
                        Page 1622 of the St. Charles County Recorder of Deeds.

                     C. Assignments.




                                                           Respectfully submitted,


                                                           /s/ David V. Noyce______
                                                           David V. Noyce #56116MO
                                                           Attorney for Creditor
Case 16-47078         Doc 74      Filed 06/11/19 Entered 06/11/19 10:45:10                  Main Document
                                               Pg 6 of 6


                                        CERTIFICATE OF SERVICE


         I certify that a true and correct copy of the Motion for Relief from Stay was filed electronically on
April 18, 2019, with the United States Bankruptcy Court, and has been served on the parties in interest via
e-mail by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List to the following:

Jack Justin Adams
Adams Law Office
1 Mid Rivers Mall Dr, Ste #200
St. Peters, MO 63376

Diana S. Daugherty
P. O. Box 430908
St. Louis, MO 63143
Bankruptcy Trustee

Office of the U.S. Trustee
111 S. Tenth Street, Suite 6353
St. Louis, MO 63102



       The undersigned certifies that a true and correct copy of the Motion for Relief was sent by U.S. first
class mail on April 18, 2019, to the following non-CM/ECF parties:

Jennifer Lynn Dalicandro
431 Covered Bridge Lane
O Fallon, MO 63368



                                                            /s/ David V. Noyce_________________
                                                            David V. Noyce; 56116MO
                                                            Attorney for Creditor
